internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number vil legend b city c city2 d city f school g school x dollar amount y dollar amount z dollar amount dear you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures will not be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will provide scholarship funding to high school students graduating from f and g you will also provide scholarships to adults wanting to go back to school to obtain a degree take classes to advance their work knowledge or learn a new trade letter catalog number 58263t the purpose of the high school scholarships is to encourage students to experience post- secondary education by defraying the cost of college university or trade school expenses you will fund up to four scholarships at x dollars each year for four years for a total award of y dollars students must maintain a grade-point-average gpa and payments are made directly to the university college or trade school the purpose of the adult scholarship is to promote lifelong learning and career advancement adult scholarship recipients must be over years of age scholarship awards are up to z dollars per year for multiple years dependent on the time it takes to finish a degree or training you will fund up to ten students per year you will advertise the scholarship application procedure and deadlines by placing ads in local papers sending out news releases to the media posting the information on your website and communicating through the local high schools high school students eligible to apply for scholarship awards must live in your service area of b c and d townships or any of the cities or villages therein and recipients must attend f or c high school adult scholarship recipients must be or older and a full time resident of the aforementioned service area you will inform students of their award and will give the recipients an unmet needs form this form is filled out by the financial aid office of the recipient's college or university and returned to you prior to each semester all other sources of funding are applied first before applying your scholarship you will pay the funds directly to the university at the end of each semester the student must provide you with their official grades ensuring they have maintained an overall gpa of as well as their class schedule for the upcoming semester prior to receiving additional scholarship funding for the subsequent semesters if a student's overall gpa falls below a they will no longer be eligible for future scholarship funding in the case of adult scholarship recipients you anticipate that many recipients will be attending job training or educational programming that may be graded as pass fail you will continue funding adult scholarship recipients as long as they are getting passing grades you will use a committee made up of three board members and your executive director who review all applications grade each applicant using a rubric and make recommendations to the entire board_of directors who then vote on the scholarship recipients the committee judges students on academics community service prepared essays and financial need and adults on need the ability to improve their job prepared essays community service and a biography while the likelihood of a relative or member of the selection committee applying for scholarship funding its extremely slim if it should happen you would ask that person to abstain from serving on the committee or voting on the scholarship awards during that scholarship award cycle you will arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded and investigate diversions of funds from letter catalog number 58263t their intended purposes you will take all reasonable and appropriate steps to recover diverted funds ensure other funds held are used for their intended purposes and withhold further payments until you obtain assurances that future diversions will not occur and precautions have been taken to prevent future diversions from occurring you will maintain all records relating to individual grants including information obtained to evaluate grantees identify whether a grantee is a disqualified_person establish the amount and purpose of each grant and establish that you undertook the supervision and investigation of grants basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 a ii other conditions that apply to this determination e e e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 b letter catalog number 58263t e you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
